FILE COPY




      BRIAN QUINN
       Chief Justice
                                  Court of Appeals                              VIVIAN LONG
                                                                                    Clerk

  JAMES T. CAMPBELL
        Justice
                                  Seventh District of Texas                   MAILING ADDRESS:
  MACKEY K. HANCOCK
        Justice
                                Potter County Courts Building                   P. O. Box 9540
                                                                                  79105-9540
                                 501 S. Fillmore, Suite 2-A
   PATRICK A. PIRTLE
         Justice                 Amarillo, Texas 79101-2449                     (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                        June 9, 2015

Stan Schwieger                                 Brodie Burks
LAW OFFICE OF STAN SCHWIEGER                   Assistant County and District Attorney
P.O. Box 975                                   200 W. State Street
Waco, TX 76703                                 Groesbeck, TX 76642
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-14-00278-CR, 07-14-00279-CR
         Trial Court Case Number: 13,184-A, 13,185-A

Style: Teddie Davenport v. The State of Texas

Dear Counsel:

         By Order of the Court, Appellant’s Motion for Rehearing is this day overruled.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:       Honorable Patrick H. Simmons (DELIVERED VIA E-MAIL)
          Carol Jenkins (DELIVERED VIA E-MAIL)